 
 
I 
111th CONGRESS 2d Session 
H. R. 6091 
IN THE HOUSE OF REPRESENTATIVES 
 
August 10, 2010 
Ms. Berkley (for herself, Mr. McDermott, Ms. Richardson, Mr. Hare, Ms. Watson, Mr. Lewis of Georgia, Ms. Kilpatrick of Michigan, Mr. Kildee, Mr. Doyle, Ms. Linda T. Sánchez of California, Ms. Schakowsky, Mr. Filner, and Mr. Frank of Massachusetts) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To provide for further additional emergency unemployment compensation. 
 
 
1.Short titleThis Act may be cited as the Emergency Unemployment Compensation Extension Act of 2010. 
2.Fifth-tier benefits 
(a)In generalSection 4002 of the Supplemental Appropriations Act, 2008 (26 U.S.C. 3304 note) is amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and 
(2)by inserting after subsection (e) the following: 
 
(f)Fifth-Tier emergency unemployment compensation 
(1)In generalIf, at the time that the amount added to an individual’s account under subsection (e)(1) (fourth-tier emergency unemployment compensation) is exhausted or at any time thereafter, such individual’s State is in an extended benefit period (as determined under paragraph (2)), such account shall be further augmented by an amount (hereinafter fifth-tier emergency unemployment compensation) equal to the lesser of— 
(A)80 percent of the total amount of regular compensation (including dependents’ allowances) payable to the individual during the individual’s benefit year under the State law; or 
(B)20 times the individual’s average weekly benefit amount (as determined under subsection (b)(2)) for the benefit year. 
 (2) Extended benefit period For purposes of paragraph (1), a State shall be considered to be in an extended benefit period, as of any given time, if— 
 (A) such a period would then be in effect for such State under such Act if section 203(d) of such Act— 
 (i) were applied by substituting 7 for 5 each place it appears; and  
 (ii) did not include the requirement under paragraph (1)(A) thereof; or   
 (B) such a period would then be in effect for such State under such Act if— 
 (i) section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and  
 (ii) such section 203(f)— 
 (I) were applied by substituting 10 for 6.5 in paragraph (1)(A)(i) thereof; and  
 (II) did not include the requirement under paragraph (1)(A)(ii) thereof. 
(3)LimitationThe account of an individual may be augmented not more than once under this subsection. . 
(b)Conforming amendments 
(1)Coordination with extended compensationSection 4002(g) of such Act (as so designated by subsection (a)(1)) is amended by striking subsection (c), (d), or (e) (by reason of the amendments made by sections 2, 3, and 4 of the Worker, Homeownership, and Business Assistance Act of 2009), and inserting subsection (c), (d), (e), or (f),. 
(2)Transfer of fundsSection 4004(e)(1) of such Act is amended— 
(A)in subparagraph (E), by striking and after the semicolon; and 
(B)by adding after subparagraph (F) the following: 
 
(G)the amendments made by section 2(a) of the Emergency Unemployment Compensation Extension Act of 2010; and. 
(3)Non-augmentation ruleSection 4007(b)(2) of such Act is amended— 
(A)by striking subsections (c), (d), and (e) of section 4002 and inserting subsections (c), (d), (e), and (f); and 
(B)by striking such subsection (c), (d), or (e) (as the case may be) and inserting such subsection (c), (d), (e), or (f).  
3.Effective date 
(a)In generalThe amendments made by section 2 shall apply as if included in the enactment of the Supplemental Appropriations Act, 2008, subject to subsection (b). 
(b)Additional benefitsIn applying the amendments made by section 2, any additional emergency unemployment compensation made payable by such amendments (which would not otherwise have been payable if such amendments had not been enacted) shall be payable only with respect to any week of unemployment beginning on or after the date of the enactment of this Act.  
 
